*930Appeal from an order of the Family Court, Herkimer County (Henry A. LaRaia, J.), entered February 29, 2008 in a proceeding pursuant to Social Services Law § 384-b. The order, insofar as appealed from, terminated the parental rights of respondent Sharon E. with respect to Anthony E. and Tammy E. upon a finding that she permanently neglected them.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order that, inter alia, terminated her parental rights with respect to the children at issue in this proceeding upon a finding that she permanently neglected them. Contrary to the contention of the mother, Family Court did not abuse its discretion in refusing to enter a suspended judgment with respect to her daughter Tammy E. (see Matter of Ty’Keith R., 45 AD3d 1397 [2007], lv denied 10 NY3d 701 [2008]; Matter of Susan C., 1 AD3d 991 [2003]; Matter of Jason J., 283 AD2d 982 [2001]). The record establishes that the mother has no meaningful relationship with that child and that the child in fact expressed a “clear preference not to be reunited with [the] mother.” Thus, the court properly determined that termination of the parental rights of the mother was in the best interests of that child (Matter of Dabari S., 29 AD3d 593, 594 [2006], lv denied 7 NY3d 706 [2006]; see Matter of Lenny R., 22 AD3d 240 [2005], Iv denied 6 NY3d 708 [2006]; Jason J., 283 AD2d 982 [2001]). Present— Scudder, PJ., Hurlbutt, Centra, Green and Gorski, JJ.